The opinion of the court was delivered by
Dixon, J.
Under the decision in Brophy v. Perth Amboy, 15 Vroom 217, it must be held that persons confined in jail on execution in actions of debt, for penalties incurred to others than the state, by violation of a statute or municipal ordi*426nance, are entitled to the benefit of the “Act for the relief of persons imprisoned on civil process.” Rev., p. 497.
Whether this rule extends to proceedings which have not the form of civil actions, for example, to such as are prescribed by the sixty-second and sixty-sixth placita of the “ Insurance Companies act” (Rev.,p. 506), may be debatable. But,, without considering that question, there are two grounds on which, we think, the present application should be denied.
First, the prisoner is held at the suit of the state itself, and, as the insolvent laws do not expressly-mention, or, by necessary intendment, embrace the state among the creditors who-are to be affected by a discharge of the debtor under their provisions, the state is not so affected. Appleton v. Hopkins, 5 Gray 530; People v. Rossiter, 4 Cow. 143; Den v. O’Hanlon, 1 Zab. 582; Trustees of Public Schools v. Trenton, 3 Stew. Eq. 667, 684.
The state is entitled to this protection for penalties adjudged to it as well as for its ordinary debts. Butler v. Butler, 1 East 338.
Nor is the application of this rule in the present case rendered- improper by the fact that, the legislature has directed that the penalty, when recovered, shall be paid, one-half to-the charitable fund of some fire department in the county where the offence was committed, and the other half to the complainant. Neither of these beneficiaries acquires any claim to the penalty, the suit or the judgment, all of which belong to the state exclusively. The claim of either beneficiary first attaches when the money is paid into the hands-of the state’s agent, and then only by reason of the continuing direction from the state to its agent as to the disposition of the fund. With regard to that portion now ordered to be-paid to some fire department, the direction is a pure gratuity, and the state could,, without the slightest imputation of illegality or dishonor, appropriate it to any other public purpose, at any time before it had been actually transferred to the designated fund. Until so transferred it is the property of the.state as completely as any other money held by its agents.
*427It therefore follows that the state is not to be barred of its-remedy for enforcing payment of this judgment by any prorceedings under the insolvent laws.
The second ground on which this application should be denied is, that a discharge of the prisoner, under the insolvent laws, is forbidden by the terms of the statute under which he is confined. This statute was passed long after the insolvent laws, and therefore overrides so much of them as are inconsistent with its provisions. It directs that the person, against whom a judgment for this penalty is obtained, shall be committed to the county jail until the fine and costs are paid or-otherwise discharged. This language fixes the duration of the-imprisonment with too much precision to admit of doubt. It is to end only when the fine and costs are paid or otherwise discharged. If the insolvent laws provided for discharging-the debts of unwilling creditors, it might be said that the-legislature, when using this language, had in view these laws as one method by which the offender could be released. But they do not. They only provide, in such cases, for terminating the debtor’s imprisonment and liability to imprisonment for existing debts, leaving the debts themselves as valid as before.
The only mode in which such a debt as the present can be discharged, without payment, is by the action of the Court of Pardons, which, according to the constitution, has power to remit fines and forfeitures; and it seems highly probable that the legislature intended to leave to this tribunal to decide-when offenders against this statute, who would 'not pay the-pecuniary penalty, had been sufficiently punished.
Let the rule for a mandamus be discharged.